Citation Nr: 1808402	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  14-09 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for left ankle degenerative joint disease (DJD) status post reconstruction with scar.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1990 to July 1993 and from November 1995 to November 1998.   

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned at an April 2017 video conference hearing.  A transcript of the hearing has been associated with the file.  At the hearing, the record was held open for 60 days to allow the Veteran to submit additional evidence; physical therapy records dated 2012-2014 were subsequently provided.  Waiver of initial RO review of the evidence was provided on the record at the hearing.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudicating the Veteran's claim.

By way of background, the Veteran injured his left ankle in service.  Thereafter, the Veteran had two left lateral ankle reconstructive surgeries, one in February 1993 and another in August 1999.  

The Veteran was last afforded a VA examination in October 2013 to determine the severity of his left ankle disability.  At the April 2017 hearing, the Veteran contended that his left ankle disability has worsened since his last VA examination.  More specifically, the Veteran testified that his range of motion has decreased since the last exam.  He further testified that it affects his everyday life because he is always in pain and that he does not walk right "since the entire left side of [his] body is messed up."  Based on the Veteran's assertions that his left ankle disability has worsened and the fact that the last VA examination regarding the Veteran's left ankle disability was almost five years ago, the Board finds that the Veteran should be afforded a new VA examination to assess the current level of severity for his left ankle degenerative joint disease (DJD) status post reconstruction with scar.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a new examination to evaluate the severity of the service-connected left ankle degenerative joint disease (DJD) status post reconstruction with scar.  The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated tests must be accomplished and all clinical findings must be reported in detail. 

The examiner must describe to what extent, if any, the Veteran has any left ankle pathology or reduced function in the left ankle, including any associated gait impairment. It must be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected left ankle disability.  If so, each of those limitations should be set forth in detail.

The examiner must test the range of motion of the Veteran's left ankle.  In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH ankles in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  If the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

A complete rationale must be provided for all opinions 
offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2.  After completing the above, and any additional development deemed warranted, readjudicate the issues in light of the pertinent evidence and legal authority.  If the benefits sought on appeal remain adverse, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


